UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1066


RICHARD CLEMONS,

                    Plaintiff - Appellant,

             v.

GOOGLE LLC,

                    Defendant - Appellee,

             and

GOOGLE, INCORPORATED,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00963-AJT-TCB)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Clemons, Appellant Pro Se. John Kuropatkin Roche, PERKINS COIE LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Clemons appeals the district court’s order granting Defendant’s motion to

dismiss for failure to state a claim. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Clemons v.

Google LLC, No. 1:17-cv-00963-AJT-TCB (E.D. Va. Dec. 29, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2